Case: 20-40270      Document: 00515931925         Page: 1     Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 9, 2021
                                  No. 20-40270                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Joshua Rucker,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:19-CR-8-1


   Before Higginbotham, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Joshua Rucker has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Rucker has filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40270    Document: 00515931925          Page: 2   Date Filed: 07/09/2021




                                  No. 20-40270


   relevant portions of the record reflected therein, as well as Rucker’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2. Additionally, Rucker’s motion for the appointment of new counsel
   is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.
   1998).




                                       2